DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 1-2 recite a “first sheet member” and a “second sheet member”, but in lines 9, 11, 18, 20, 31, 33-35, 39-40 and 43-44 all recite “sheet-member”.  It is unclear as to whether this is the same “sheet member” recited in lines 1-2 or if it is a different sheet member all together.  For purposes of Examination it is presumed that the recitation “sheet-member” is “sheet member”.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a method for manufacturing an absorbent article comprising of:  arranging first elastic-member continuous bodies between a pair of mutually-opposing facing surfaces of a first 15 continuous body that is transported in a transport direction that is the same as the lateral direction, wherein the first elastic-member continuous bodies and the first continuous body are arranged 20continuously in the transport direction, and the first elastic-member continuous bodies are in a stretched state in the transport direction and spaced side-by-side in a CD direction that intersects the transport direction 83and the thickness direction; disposing first welding portions spaced apart in the transport direction and the CD direction on the first sheet member continuous body, wherein 5the welding portions join the pair of mutually-opposing facing surfaces of the first sheet-like-member continuous body, the first welding portions are disposed on two sides of the first elastic member continuous bodies in the CD direction while the first elastic-member continuous 10bodies are maintained in the stretched state, the welding portions are disposed so that, by direction-of-transport contraction and CD-direction expansion of the first elastic member after cutting of the absorbent article, the first elastic member is 15sandwiched and pressed in the CD direction by the first welding portions on the two sides of the first elastic-member continuous bodies, and the first welding portions are disposed so that a portion of at least one of the first welding portions overlaps with 20at least a portion of the side-seal sections in a thickness direction of the first continuous body; overlaying, in the thickness direction, a second 84continuous body on the first continuous body where first the welding portions are disposed, wherein the second continuous body is arranged continuously in the transport direction;  5disposing, in the transport direction, the side-seal sections on each of two sides of cutting target positions spaced apart at a predetermined pitch in the transport direction on the first continuous body, wherein the first continuous body and the continuous body are welded together at the side-seal sections; and the cutting of the absorbent article, after the disposing of the side-seal sections, by cutting the first sheet-like-member continuous body, the first elastic-member continuous bodies, 15and the second sheet-like-member continuous body at the cutting target positions.  None of the prior art teaches or discloses overlapping the first welding portions holding the stretched/unstretched elastic members with the side seal portions formed in the continuous body as currently claimed.  The closest prior art of Polidori et al. (US 20160331600) in Fig. 1 and 4 discloses a method of making an absorbent article with welding sections for holding unstretched elastics, but fails to specifically teach or disclose that these welding sections 40 overlap with the side seal sections 16 formed in the continuous web that absorbent articles are cut from as currently claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745